 1   ROBERT S. GIANELLI, #82116
     ADRIAN J. BARRIO, #219266
 2   HOWARD LORING ROSE, #251727
     GIANELLI & MORRIS, A Law Corporation
 3   550 South Hope Street, Suite 1645
 4   Los Angeles, California 90071
     Tel: (213) 489-1600; Fax: (213) 489-1611
 5   rob.gianelli@gmlawyers.com
     adrian.barrio@gmlawyers.com
 6   loring.rose@gmlawyers.com
 7   Attorneys for Plaintiff
     JACQUELINE ADAN, on behalf of herself and
 8   all others similarly situated
 9   SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
     MOE KESHAVARZI, Cal. Bar No. 223759
10   JOHN T. BROOKS, Cal. Bar No. 167793
     ROBERT J. GUITE, Cal. Bar No. 244590
11   ANDREA N. FEATHERS, Cal. Bar No. 287188
     333 South Hope Street, 43rd Floor
12   Los Angeles, California 90071-1422
     Tel: (213) 620-1780; Fax: (213) 620-1398
13   mkeshavarzi@sheppardmullin.com
     jbrooks@sheppardmullin.com
14   rguite@sheppardmullin.com
     afeathers@sheppardmullin.com
15
     Attorneys for Defendant
16   KAISER FOUNDATION HEALTH PLAN, INC.
17                                UNITED STATES DISTRICT COURT
18
                    NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
19

20    JACQUELINE ADAN, on behalf of herself                 CASE NO.: 4:17-cv-01076-HSG (MEJx)
21    and all others similarly situated,                    Assigned to the Hon. Haywood S. Gilliam,
                                                            Jr.
22                         Plaintiff,
                                                            STIPULATION OF VOLUNTARY
23         v.                                               DISMISSAL WITH PREJUDICE;
                                                            ORDER
24

25    KAISER FOUNDATION HEALTH PLAN,                        [Fed. R. Civ. P. 41]
      INC.,
26                    Defendant.

27

28


                                        Stipulation of Dismissal With Prejudice
 1          Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff JACQUELINE ADAN

 2   (“Plaintiff”), on the one hand, and Defendant KAISER FOUNDATION HEALTH PLAN, INC.

 3   (“Defendant”), on the other, by and through counsel, hereby stipulate and agree, subject to the order

 4   of the Court, that this matter shall be and is DISMISSED WITH PREJUDICE. Defendant waives

 5   any right it may have to seek recovery of costs.

 6

 7   DATED: August 23, 2019                                          GIANELLI & MORRIS, ALC

 8
                                                            By:      /s/ Howard Loring Rose
 9                                                                   ROBERT S. GIANELLI
10                                                                   HOWARD LORING ROSE
                                                                     ADRIAN J. BARRIO
11                                                                   Attorneys for Plaintiff

12

13   DATED: August 23, 2019                                          SHEPPARD MULLIN RICHTER
14                                                                   & HAMPTON

15
                                                            By:       /s/ Robert J. Guite
16                                                                   MOE KESHAVARZI
                                                                     JOHN T. BROOKS
17
                                                                     ROBERT J. GUITE
18                                                                   ANDREA N. FEATHERS
                                                                     Attorneys for Defendant
19

20
                         ATTESTATION PURSUANT TO LOCAL RULE 5-1(i)(3)
21
            Pursuant to Civ. L.R. 5-1(i)(3), I hereby attest that I have obtained concurrence in the filing
22
     of this document by Robert J. Guite and that Mr. Guite has authorized me to affix his electronic
23
     signature hereto.
24

25   DATED: August 23, 2019                                 By:      /s/ Howard Loring Rose

26   ///

27   ///

28   ///


                                                      1
                                     Stipulation of Dismissal With Prejudice
 1                                             ORDER
 2        Pursuant to Stipulation, IT IS SO ORDERED.
 3

 4   DATED:       8/26/2019
                                                         HON.
                                                            N HAYWOOD S. GILLIAM,
                                                                          GILLIAM
                                                                                M, JR.
                                                                                   JR.
 5                                                      UNITED STATES DISTRICT COURT
 6                                                                JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                 2
                                Stipulation of Dismissal With Prejudice
